Citation Nr: 0828604	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  03-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee disorder.

2.  Entitlement to service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the veteran's 
application to reopen claims for service connection for 
degenerative joint disease of the left knee and pathology for 
painful knees.  In May 2004, the Board held that new and 
material evidence had been received to reopen the claims, 
reopened them, and remanded them to the RO for further 
action.  In April 2008, after return of the case to the 
Board, the Board obtained a Veterans Health Administration 
(VHA) medical opinion.


FINDINGS OF FACT

1.  The veteran has left knee osteoarthritis which, resolving 
reasonable doubt in the veteran's favor, had its onset in 
service.  

2.  The veteran has right knee osteoarthritis which, 
resolving reasonable doubt in the veteran's favor, had its 
onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee 
osteoarthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The criteria for service connection for right knee 
osteoarthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in July 2001 that addressed all three 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.

The Board acknowledges that these letters were sent to the 
veteran after the January and November 2000 decisions that 
are the basis for this appeal.  In this case, however, the 
unfavorable RO decisions that are the basis of this appeal 
were already decided by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the May 2003 statement of 
the case.  As the claims for service connection were reopened 
in May 2004, any violations of notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (concerns notice required 
when a veteran is attempting to reopen a previously denied 
claim), are harmless.

The veteran has not been notified of effective dates for 
ratings and degrees of disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  However, the veteran still has time 
to submit evidence on these matters.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, examined the veteran in June 2004, and 
obtained a VHA medical opinion in April 2008.  VA has 
satisfied its assistance duties.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service medical records show the veteran injured his left 
knee in August 1972 when falling from a ladder.  X-rays 
revealed no new bony pathology and the impression was 
possible ligamentous sprain.  A subluxing left patella was 
noted on service retirement examination in January 1984.  The 
veteran was suspected to have arthritis of his knees in 
February 1984.  There was an impression of probable 
osteoarthritis, and X-rays, by report only, showed minimal 
osteoarthritis changes of both knees.  

VA X-rays of both knees on VA examination in May 1984 were 
normal, and the diagnosis was inflammatory arthritis by 
history only.  There was localized tenderness of the medial 
tibial condyles bilaterally, but no tenderness, effusion, or 
other signs of inflammation, weakness, or instability, and 
there was no limitation of motion.  

Private X-rays of the veteran's left knee in May 1992 
revealed some degenerative joint disease in the medial 
compartment.  He had jerked his left knee backwards 4 days 
beforehand and had had swelling.  The diagnosis was medial 
collateral ligament strain of the left knee.  

On VA evaluation in October 1999, there was an assessment of 
arthritis of the veteran's knees.  

Private X-rays of the veteran's knees in November 1999 
revealed minimal chondrocalcinosis and small osteophytes 
bilaterally. 

VA X-rays of the veteran's knees in December 1999 were 
essentially negative.  There was minimal spurring in the 
patellas which was not striking for the veteran's age.  

The veteran underwent private right knee arthroscopy in April 
2000, with partial lateral meniscectomy and a chondroplasty.  
The veteran advised the surgeon that he felt that years of 
standing in the military had had a great deal of wear and 
tear on his knees and the physician stated that he was 
certainly in agreement with that.  The impressions were 
osteochondritis dissecans of the right lateral femoral 
condyle with chondromalacia and degenerative joint disease; 
and bilateral chondrocalcinosis of the knees.  In May 2000, 
the assessment was osteoarthritis of the knees.  

In September 2000, a VA physician  indicated that the veteran 
had degenerative disease of his knee joints and that the 
severity of the disease and the extent of the changes were 
more likely than not associated with his military duties 
occurring over a number of years.  

A private bone scan in July 2001 revealed increased activity 
in the knees, most likely arthritis.  

A VA examiner in June 2004 reviewed the veteran's claims 
folder but failed to see that the veteran had had knee 
treatment or the X-ray report of minimal osteoarthritis in 
service.  He noted that the veteran had had no degenerative 
joint disease shown on VA examination in May 1984, and that 
X-rays in November 1999 showed some spurring of the patellas 
which had been felt to be minimal for his age.  In early 
2000, the veteran had begun to experience pain in his right 
knee and a private orthopedic surgeon diagnosed a tear of his 
lateral meniscus and performed a partial lateral 
meniscectomy.  The examiner diagnosed minimal degenerative 
changes of both knees after examining the veteran and 
considering X-rays which showed minimal spurring of the 
patellas, not striking for the veteran's age.  The examiner's 
opinion was that the veteran's present knee condition was due 
to the aging process.  He stated that X-rays of the veteran's 
knees had failed to reveal any evidence of degenerative joint 
disease until 1992 or about 8 years after service.  

A VHA medical opinion was obtained in April 2008.  That 
examiner reviewed the veteran's claims folder including his 
service medical records and noted what they showed.  He noted 
that X-rays in early February 1984 had been essentially 
normal, and that X-rays later in February 1984 had shown 
minimal osteoarthritic changes and that the impression had 
been mild degenerative joint disease of the knees at that 
time.  Following service, the veteran had been a cook and 
teacher of culinary arts, standing on his feet for long 
periods of time from 1984 to 1997 and taking only minor pain 
medications for any discomfort in his knees.  The examiner 
noted work incurred injuries in April 1992 and 1993, when the 
veteran injured his left knee.  He noted that the veteran had 
been walking 5 miles per day at the time of a VA examination 
in October 1999 and that following back surgery in March 
2000, he had been working in his garden and his major 
problems were not his knees.  

The examiner stated that some mild osteoarthritis and 
chondrocalcinosis was seen on recent X-rays but that this was 
age related and work injury related and not related to a 
service related condition.  The veteran had one plus anterior 
cruciate ligament laxity bilaterally which was normal.  His 
collateral ligaments in both knees were intact.  X-rays 
revealed minimal spurring of the patellas which was not 
striking for the veteran's age, and there had been no change 
since 1999.  The examiner diagnosed minimal degenerative 
changes of both knees.  His opinion after reviewing the 
entire claims folder was that the veteran's knee conditions 
were not caused by or as a result of his military service and 
any incidents occurring while on active duty, and that the 
records did not in his opinion substantiate the veteran's 
claim for service-connected knee disability.  

In this case, there are conflicting medical opinions about 
whether the veteran has current knee conditions which are 
related to service.  The veteran's private physician in April 
2000 indicated that he felt that the veteran had had a great 
deal of wear and tear on his knees from standing during 
service, and a VA physician in September 2000 indicated that 
the severity and extent of the veteran's degenerative disease 
of his knees were more likely than not associated with 
service.  These opinions do not indicate that the claims 
folder was reviewed, or what information was considered 
before rendering the opinions.  

The June 2004 VA examiner indicated that the veteran's 
present knee conditions were due to the aging process.  He 
reviewed the claims folder but failed to realize that there 
were service medical records showing knee problems and 
reporting osteoarthritis.  The most detailed report is from 
the VHA examiner in April 2008, stating that he did not think 
the veteran's knee conditions were caused by service.  

However, at least one service X-ray report showed that there 
were minimal osteoarthritis changes.  The veteran's current 
diagnosis is also minimal degenerative changes of both knees.  
The June 2004 and April 2008 reports do not adequately 
explain away the February 1984 X-ray report of minimal 
osteoarthritis of the knees or the impression then of 
probable osteoarthritis.  While both the June 2004 and April 
2008 reports characterize the veteran's mild osteoarthritis 
as age related, the veteran served for 33 years in the 
service, aging during that time, and essentially no more 
arthritis is shown now than was reported by X-rays then.  
While there were later normal radiographic findings reported, 
there were abnormal findings also shown intermittently.  The 
Board finds that there is a reasonable doubt present as to 
whether the veteran's current osteoarthritis of his knees had 
its onset in service.  It has been reported intermittently 
since service and was present in service.  In rendering this 
decision, the Board has considered the recent holding in 
Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  This case 
had involved a claim for service connection for schizophrenia 
and discussed the interpretation of 38 C.F.R. § 3.303(b), 
which provided in pertinent part:

With chronic disease shown as such in 
service (or within the presumptive period 
under § 3.307) so as to permit a finding 
of service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.

The Court in Groves held that the plain language of 
§ 3.303(b) establishes a presumption of service connection 
(rebuttable by "clearly attributable intercurrent causes") 
for a chronic disease which manifests during service and then 
again "at any later date, however, remote."  Therefore, 
requiring medical evidence of an etiological link contradicts 
the plain language reading of § 3.303(b).  By regulation, 
arthritis is a chronic disease.  See 38 C.F.R. § 3.309(a) 
(2007).  The records show that osteoarthritis in the knees 
was diagnosed during service, as well as following his 
discharge.  Applying the Groves decision to the facts of this 
case, the veteran is entitled, as a matter of law, to service 
connection.   In light of the above, service connection for 
osteoarthritis of the knees will be granted.  
38 U.S.C.A. § 5107; Gilbert.  




ORDER

Service connection for left knee osteoarthritis is granted.

Service connection for right knee osteoarthritis is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


